Case: 18-60744      Document: 00515112332        Page: 1     Date Filed: 09/10/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                     No. 18-60744
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 10, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
VALERIE DENECE HARRIS,
                                                Plaintiff−Appellant,

versus

NOXUBEE COUNTY, MISSISSIPPI; BETTY S. ROBINSON,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                No. 3-17-CV-291




Before SMITH, DENNIS, and OWEN, Circuit Judges.
PER CURIAM: *

      Valerie Harris sued her former employer, Noxubee County, and its Tax
Assessor and Collector after being fired for refusing to sign a nondisclosure
agreement. Using 42 U.S.C. § 1983, Harris claimed violation of her First


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60744   Document: 00515112332    Page: 2   Date Filed: 09/10/2019


                               No. 18-60744

Amendment rights, alleging that the nondisclosure agreement infringed on
free speech. The district court granted summary judgment in favor of the
defendants and denied Harris’s motion for summary judgment.

     We have reviewed the briefs, the applicable law, and pertinent parts of
the record. We have heard the oral arguments of counsel. Summary judgment
was properly awarded to the defendants and denied to Harris.

     AFFIRMED.




                                     2